Citation Nr: 0124675	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for chronic renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 until 
March 1971 and from September 1971 until December 1974.  He 
also had periods of service in the U. S. Army Reserve dating 
from April 1979.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2000 
rating decision of the Philadelphia, Pennsylvania Regional 
Office (RO) which declined to reopen the claims for service 
connection for hypertension and chronic renal failure.  The 
case was remanded by Board decision dated in January 2001.  
The appellant appeared at a video conference hearing in 
August 2001.  The matter has now been returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  Entitlement to service connection for chronic renal 
failure was initially denied by a rating action dated in 
September 1986.  The appellant was notified of that 
determination.

2.  The veteran did not timely appeal that September 1986 
determination, and it became final.

3.  The additional evidence submitted in connection with the 
claims to reopen is cumulative in nature and is not so 
significant that it must be considered to fairly decide the 
merits of the claims.



CONCLUSIONS OF LAW

1.  The September 1986 RO decision that denied service 
connection for hypertension and chronic renal failure is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (2001).

2.  Evidence received since the September 1986 RO decision is 
not new and material and the claims for service connection 
for hypertension and chronic renal failure are not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he developed hypertension while in 
the military and now has chronic renal failure requiring 
dialysis as the result thereof for which service connection 
should be granted. 

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq.).  Under the newly enacted criteria, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
Secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim. Id.  In this case, it 
appears all available pertinent records have been obtained, 
that all appropriate notice has been provided, and that there 
is no need for additional examination.  

It is noted that there are new provisions concerning new and 
material evidence.  These matters, however, are for 
application only for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

It is further noted that while the veteran appears to have 
been in receipt of Social Security Administration disability 
benefits since the mid 1980's, he is shown to have worked 
until September 1985 (as noted in personal history upon VA 
examination in November 1985).  The Board thus finds that 
there would be no useful purpose in obtaining a copy of the 
Social Security Administration decision granting benefits to 
the appellant or the medical records upon which it was based.  
Those records would show impairment as of the time disability 
was awarded, and would not be probative as to the onset of 
the disorder.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Entitlement to service connection for chronic renal failure, 
to include due to hypertension, was initially denied by an 
unappealed rating action dated in September 1986, based upon 
a claim submitted by the appellant in March 1985.  At that 
time, the evidence of record included the service medical 
records, which showed no complaints or findings referable to 
either high blood pressure or a kidney disorder.  The 
evidence otherwise did not demonstrate the presence of 
chronic hypertension within one year of discharge from 
service.  See 38 U.S.C.A. 1101, 1112, 1113 (West 1991); 
C.F.R. §§ 3.307, 3.309 (2001)  Upon examination in April 1979 
for enlistment into the Army Reserve, the appellant was noted 
to have a blood pressure reading of 162/102 with 1+ protein 
on urinalysis.  He was subsequently determined to be 
qualified for Army Reserve duty.  An ensuing reserve service 
record dated in August 1983 showed that he was seen in sick 
bay with complaints of "high blood pressure" and headache 
with the need for possible medication.  A blood pressure of 
150/100 was obtained at that time.  It was recorded that he 
had not taken any medication in this regard in three days.  A 
diagnosis of high blood pressure was rendered.  A private 
clinic noted dated in September 1985 indicated that it was 
being confirmed that veteran had chronic renal failure and 
hypertension and had been placed on hemodialysis.  On VA 
examination in November 1985, the veteran related that he had 
'high stress' in service and believed that he had high blood 
pressure at that time.  He indicated that he did not feel 
that he had kidney problems in service.  Following 
examination, diagnoses included chronic renal failure.  Other 
records show VA treatment of elevated blood pressure  in 
1981.

The RO denied service connection hypertension and chronic 
renal failure by rating action dated in September 1986 on the 
basis that service medical records did not reflect a 
diagnosis or findings of either disability in service or for 
a number of years thereafter.  The appellant was notified and 
did not timely appeal this determination, and the September 
1986 rating action thereby became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

Once there is a final denial of a claim, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of such.  38 
U.S.C.A. § 5108.  "New and material evidence" is defined at 
38 C.F.R. § 3.156(a) (2000) as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  "

The Court has further held that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303 (2001).  In 
addition, hypertension may be presumed to have been incurred 
in service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b) (2001).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  However, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Service connection may also be granted 
for any disease diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Evidence received since the RO's 1986 decision includes VA 
and private medical records dating from 1981documenting 
ongoing medical treatment for a number of disorders including 
hypertension and renal failure.  On VA hospitalizations 
between March and May 1985, it was noted that he had a long 
history of intravenous heroin abuse but was doing well until 
August 1981 when he went for a job interview through a local 
prison whereupon physical examination revealed diastolic 
readings of 110-130.  It was reported that he was started 
with conventional anti-hypertensives including beta-blockers, 
hydrochlorothiazide, and Clonidine with variable control and 
compliance.  It was also noted that since his hypertension 
was diagnosed, he had suffered from progressive renal 
insufficiency of unclear etiology, most likely due to his 
hypertensive renal disease.  It was recorded, however, that 
other risk factors for renal disease included hypertension, 
being a smoker, history of working as a painter with 
questionable use of moonshine, alcohol abuse, intravenous 
drug abuse and positive family history of renal disease.  
Subsequently received VA outpatient records confirm a 
diagnosis of essential hypertension dating from August 1981.  
The additional evidence also includes the veteran's testimony 
upon personal hearing in August 2001 before a Member of the 
Board to the effect that he developed hypertension during 
active duty or active duty for training which led to kidney 
failure requiring dialysis.  

The Board notes in this regard that while renal failure has 
been attributed to factors which include hypertension, there 
is no showing that high blood pressure is of service onset or 
is otherwise related to service.  The clinical record 
reflects that essential hypertension was not diagnosed until 
August 1981, and the veteran was not shown to have been in 
the military at that time.  It is observed that while a great 
deal of the evidence is new, it is not material to show that 
either hypertension or renal failure was incurred in service.  
His personal hearing testimony does not constitute new 
evidence, as it is essentially duplicative of the veteran's 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  38 
C.F.R.§ 3.156; Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board holds that none of the additional 
evidence received since the RO's decision in September 1986 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board thus finds 
that new and material evidence has not been received to 
reopen the claims of service connection for hypertension and 
chronic renal failure.  


ORDER

The application to reopen the claim of service connection for 
chronic renal failure is denied as new and material evidence 
has not been submitted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

